                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 MARLANA MAFILLE and
 CHRISTOPHER MAFILLE,
                            Plaintiffs,
 vs.                                           Case No. 18-CV-586-TCK-FHM
 KAISER-FRANCIS OIL COMPANY,
                            Defendant.

                                 OPINION AND ORDER

       Defendant’s Motion for Highly Confidential Protective Order, [Dkt. 19], is before the

court for decision. The matter has been fully briefed, [Dkt. 19, 25, 30].

       Defendant seeks entry of a modified version of the court’s form protective order

which will enable it to designate some materials produced in discovery that Defendant

considers to be confidential or sensitive business materials as “highly confidential” and to

thereby prevent the disclosure of designated materials to Plaintiff Christopher Mafille. The

reason for such restriction is that Mr. Mafille is employed by a competitor of Defendant.

Plaintiffs object to the ability of Defendant to prevent disclosure of discovery materials to

Mr. Mafille. Plaintiffs assert that Defendant has not shown the good cause necessary for

entry of such an order.

       The court finds that Mr. Mafille’s employment with Defendant’s competitor

constitutes good cause for the entry of the requested protective order. The court routinely

enters protective orders for the protection of such information. The use of such a

protective order generally serves to speed up the production of documents and thus aids

in the just, speedy, and inexpensive determination of the matters at issue as required by

Fed.R.Civ.P. 1. Further, as specified in the Protective Order at Paragraph 8 “Objections
to Designations,” a party may challenge a designation made under the protective order

and, after the parties have consulted in an attempt to resolve the matter, the court will

resolve the actual disputes that arise.

       Defendant’s Motion for Highly Confidential Protective Order, [Dkt. 19], is GRANTED.

The court has entered a Protective Order herewith.

       SO ORDERED this        day of March, 2019.




                                            2
